WOLVERTON, District Judge.
The plaintiff, proceeding against the Annette Rolph, a vessel, is seeking recovery for damages arising from a tort which occurred on the dock at which the vessel was moored, and -while she was engaged in taking on cargo. The case was instituted in the state court, from which it was removed to this, a fed-’ *447era! court. The plaintiff has interposed a motion to remand, and the matters for decision arise thereon.
The grounds specified by the petition upon which the removal is based are: First, that the controversy is between citizens of different states, namely, the plaintiff, a citizen and resident of the state of Oregon, and the defendant vessel, the home port of which is the city of San Francisco, Cal.; and, second, that the controversy is one exclusively within the jurisdiction of the admiralty courts.
The latter ground is the one stressed in resisting the motion to remand. I am not persuaded that diversity of citizenship exists. I have been cited to no authorities which denominate a vessel a citizen, within the meaning of the federal statute giving the Distinct Court jurisdiction by reason of diversity of citizenship. A corporation is a citizen, within the purview of the statute; but it has never been held, so far as I am aware, that a vessel may be so denominated, entitling it to a like right or privilege.
As it relates to the other ground the exclusive jurisdiction of admiralty is not invaded, unless the cause be one cognizable therein. Rounds v. Cloverport Foundry, 237 U. S. 303. 308, 35 Sup. Ct. 596, 59 L. Ed. 966. It is obvious that a tort committed on land is without the pale of admiralty cognizance. Cordrey v. Steamship Bee, 102 Or. 636. 201 Pac. 202, 20 A. L. R. 1079.
That the suit was instituted against the vessel by name cannot affect jurisdiction, unless the cause is one fundamentally cognizable in admiralty.
The motion to remand will be sustained.